Citation Nr: 1002211	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on the need for aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2006 rating action that granted SMC based on the 
need for A&A.  

The Veteran appealed the SMC award as inadequate, claiming 
entitlement at the rate authorized under the provisions of 38 
U.S.C.A. § 1114(r)(1).  In August 2008, the Board denied the 
claim.  However, in April 2009, the Board vacated its August 
2008 decision, in order to afford the Veteran's 
representative an opportunity to review the C-file and to 
present argument.  

In July 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.  That same month, the undersigned VLJ granted the 
Veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).   

In a brief, dated in November 2009, the Veteran's 
representative stated that the Veteran desired to withdraw 
his appeals for an initial rating in excess of 20 percent for 
service-connected left arm radiculopathy, and a rating in 
excess of 50 percent for service-connected conversion 
reaction with a posttraumatic stress disorder.  Accordingly, 
these issues are no longer before the Board.  See 38 C.F.R. 
§ 20.204(b) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

Subject to certain ambiguities discussed below, it appears 
that the Veteran is currently receiving SMC under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
on account of the loss of use of 1 foot; under 38 U.S.C.A. 
§ 1114(m) and 38 C.F.R. § 3.350(c) on account of the loss of 
use of both hands; under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) at the rate intermediate between 38 U.S.C.A. § 
1114(m) and (n) on account of the loss of use of both hands 
due to ulnar nerve neuropathy, with additional disability as 
a result of a conversion reaction with PTSD independently 
ratable at 50 percent; and under 38 U.S.C.A. § 1114(p) and 38 
C.F.R. § 3.350(f)(5) at the next higher rate or intermediate 
rate of 38 U.S.C.A. § 1114(n) on account of the loss of use 
of 3 extremities.  In each case, the SMC is in effect from 
March 2001.  

The Board first observes that there are several 
inconsistencies in the RO's statements, which should be 
clarified on Remand.  First the RO's rating decisions, dated 
in December 2003 and October 2004, both indicate that the 
Veteran, in relevant part, is entitled to SMC "on account of 
the loss of use of both arms at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place."  However, the January and March 2006 
rating decisions indicate that the Veteran is, in relevant 
part, entitled to SMC based on loss of use of both hands 
only.  On Remand, the RO should clearly state the medical 
conditions for which SMC has been established.  See 
38 U.S.C.A. §§ 1114(m), (n), (o).  

Second, the RO's rating decisions, dated in January and March 
of 2006, indicate that that the Veteran is receiving SMC at 
the rate under 38 U.S.C.A. § 1114(n) and 38 U.S.C.A. 
§ 1114(k).  However, the January 2007 Statement of the Case, 
states that the Veteran is receiving SMC at the rate under 
38 U.S.C.A. § 1114(n), but not under 38 U.S.C.A. § 1114(k).  
On Remand, the RO should clearly state the SMC rates for 
which the Veteran has been found eligible.   

In a brief, dated in November 2009, the Veteran's 
representative raised a number of issues, to include the 
assertion that the claim should be granted because the 
Veteran is entitled to SMC based on the loss of use of both 
feet (i.e., the right foot) (loss of use of the left foot is 
already established).  See 38 U.S.C.A. § 1114(o), (r)(1).  

Service connection is not currently in effect for a right 
foot disability.  The only way "loss of use of the right 
foot" may be considered as a basis for a grant of the SMC 
claim on appeal would be if service connection for a right 
foot disability were in effect.  Given the foregoing, the 
Board finds that a claim for service connection for a right 
foot disability has been raised.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  The Veteran's representative has 
further argued that this issue is inextricably intertwined 
with the claim on appeal, and the Board agrees.  See 
Veteran's Representative's brief, dated in November 2009; see 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  On Remand, the RO 
should adjudicate this claim.  

The Board parenthetically notes that the Veteran's 
representative has also argued that the Veteran has a loss of 
use of the left arm above the elbow, and a loss of use of the 
left lower extremity at a level above the knee.  However, 
given the previously discussed ambiguity as to the loss of 
use of the Veteran's hands/arms, and as service connection is 
currently in effect for left lower extremity and left upper 
extremity disabilities, these assertions do not raise any new 
claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Adjudicate the claim for service 
connection for a right foot disability.  

2.  Then readjudicate the issue of 
entitlement to a higher level of special 
monthly compensation (SMC) based on the 
need for aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  
The RO should clearly state the SMC rates 
for which the Veteran has been found 
eligible, and the medical conditions for 
which SMC has been established.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



